Order filed March 29, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00221-CV
                                 ____________

                  TOMMY LAYTON SCHMITT, Appellant

                                       V.

                    PETRA ULRIKE SCHMITT, Appellee


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-22377

                                  ORDER

      The clerk’s record was filed June 13, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Original Petition For Enforcement Of
Property Division by Contempt filed on April 7, 2016, and the Respondent’s
Original Answer, And Counterclaim filed on June 6, 2016.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 5, 2019, containing the Original Petition For
Enforcement Of Property Division by Contempt filed on April 7, 2016, and the
Respondent’s Original Answer, And Counterclaim filed on June 6, 2016.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Christopher, Hassan and Poissant.